Citation Nr: 1609170	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a right knee disorder.

4. Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970, and from March 1970 to August 1976, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2012, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.  

In January 2013, the Board remanded the case for further development to include a VA examination and opinion, and to obtain VA and private treatment records.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appealed the issues of entitlement to service connection for impotence and entitlement to service connection for a left shoulder disorder, and these issues were remanded by the Board in January 2013.  An August 2011 rating decision issued by the RO granted service connection for erectile dysfunction (claimed as impotence).  A May 2013 rating decision by the RO granted service connection for a left shoulder disability.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2011 rating decision which granted service connection for erectile dysfunction (claimed as impotence) is a complete grant of the benefits sought on appeal.

2.  The May 2013 rating decision which granted service connection for a left shoulder disorder is a complete grant of the benefits sought on appeal.

3.  The Veteran's hypertension has not been manifested by blood pressure readings with a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more at any time during the appeal period.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to compensation for erectile dysfunction (claimed as impotence).  38 U.S.C.A. § 7104 (West 2014).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to compensation for a left shoulder disorder.  38 U.S.C.A. § 7104 (West 2014).


3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated March 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2006, August 2009, and February 2013, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted in the introduction, service connection has been granted for erectile dysfunction (claimed as impotence) in an August 2011 rating decision, and for a left shoulder disability in a May 2013 rating decision.  Because service connection has been established, this is a complete grant of the benefits sought on appeal in this decision.  Having been rendered moot, the claims for service connection for erectile dysfunction (claimed as impotence), and service connection for a left shoulder disability must be dismissed.  38 U.S.C.A. § 7104 (West 2014).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015), which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  

The Board notes that the rating criteria for Diagnostic Code 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met).

A review of the Veteran's treatment records, both VA and private, dated from the date of the claim for increase throughout the appeals period, show no indication of any diastolic blood pressure reading of 110 or more or any systolic pressure reading of 200.  An April 2010 VA treatment note reflects that the Veteran's blood pressure was elevated at 152/86 and additional medications were ordered.  The Board notes, and the Veteran's representative points out, that his U.S. Printing Office records, dated mid-1970's and some of his Army Corp of Engineers medical records dated 1985 to 2004, are not associated with his claims file, however those records have no bearing on his hypertension claim as they precede the time period in question.  

At his February 2013 hypertension examination, the examiner noted that the Veteran had hypertension that was controlled with medication.  The Veteran denied any recent chest pain, dyspnea, swelling, dizziness, or syncope.  The Veteran's blood pressure readings at the examination were 130/62, 134/66, and 132/62.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  

After reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record includes numerous blood pressure readings throughout the appeal period, none of which indicate a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  While the Veteran asserts that he has had continuous diastolic pressure readings of 110 or higher, that is not demonstrated by the evidence.  
As the preponderance of the evidence is against the claim for an increased rating for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that and other service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's hypertension is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the applicable schedular rating criteria.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case that warrant the referral of the claim for extraschedular consideration.


ORDER

The claim for service connection for erectile dysfunction (claimed as impotence), having been rendered moot, is dismissed.

The claim for service connection for a left shoulder disability, having been rendered moot, is dismissed.

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that there are outstanding VA and other treatment records that may be pertinent to the issue of service connection for a right knee disorder.  In the January 2013 Board remand, the AOJ was instructed to obtain and associate with the claims file the Veteran's employment physical from the United States Printing Office during the mid-1970's, any medical records dated from 1985 to 2004 from the Army Corps of Engineers, and all treatment records from Dr. Lusky, his family doctor.  Some treatment notes were received from the Army Corps of Engineers and the Veteran did not reply to the request to complete the VA Form 21-4142, Authorization and Consent to Release Information for Dr. Lusky.  As for the employment physical from the United States Printing Office, it appears that a request was made for medical records, when it is possible that an employment physical is a part of the general employment/personnel file that was kept on the Veteran.  Therefore, the Board finds that the AOJ should make another attempt to obtain the Veteran's employment physical from his employment/personnel records from the United States Printing Office.

Moreover, at the February 2013 VA knee examination, the examiner opined that the Veteran's knee condition was less likely as not incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that there is no documentation regarding the Veteran's knees during service.  

Unfortunately, the February 2013 opinion is not adequate for rating purposes.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, after obtaining authorization from the Veteran, should obtain and associate with the Veteran's claims file his employment records, specifically his employment physical during the mid-1970's, from the United States Printing Office.  All actions to obtain the requested records should be documented fully in the claims file.  Any records that are not available should be noted as such.

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA knee examination with a different examiner that the examiner who conducted the February 2013 VA examination, to determine the nature and etiology of any current right knee disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination and that review should be noted in the examination report.  The examiner should be requested to provide the following:

Provide an opinion as to whether it is at least as likely as not, (probability 50 percent or more) that any identified right knee disability had its clinical onset during service, during the one year period after service, or is related to any in-service disease, event, or injury, including a fall he took while running for cover during a rocket attack while serving in the Republic of Vietnam during his first period of military service, or a 1974 motor vehicle accident during his second period of military service.

The examiner should take into account the Veteran's statements that his right knee was injured when he fell while running for cover during a rocket attack, that his knee was further aggravated by an in-service motor vehicle accident in 1974, and the Veteran's assertions that he has had pain in his right knee ever since the in-service injury.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

In providing answers to the above questions, the examiner is advised that he cannot rely solely on negative evidence.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The RO should Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


